Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page1of19 PagelD #: 1054

United States District Court
District Court of Maine

GLEN PLOURDE,
Plaintiff
1:20-ev-00011-JAW

Vv.

REDINGTON-FAIRVIEW
HOSPITAL, et al.,

ee eee ee

Defendants

Amended Complaint
I. Parties to the Complaint
Plaintiff

1. Glen Plourde
7 Hussey Road Apt 3
Albion, Kennebec County
Maine 04910
207.659.2595
Glen.Plourde@Gmail.com

Defendant #1

2. Redington-Fairview General Hospital
46 Fairview Avenue
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown

Defendant #2

3. Unknown Redington-Fairview Hospital Ambulance Crew Member #1
Expect R-FH has this information.
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 2of19 PagelD #: 1055

207.474.5121
Email Unknown

Defendant #38

4,

Unknown Redington-Fairview Hospital Ambulance Crew Member #2
Expect R-FH has this information.

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #4

5.

Unknown Redington-Fairview Hospital Ambulance Crew Member #3
Expect R-FH has this information.

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #5

6.

Unknown Redington-Fairview Hospital Ambulance Crew Member #4
Expect R-FH has this information.

46 Fairview Avenue (Redington-Iairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #6

TV.

Unknown Redington-Fairview Hospital Ambulance Crew Member #5
Expect R-FH has this information.

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #7
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 3o0f19 PagelD #: 1056

8. Unknown Redington-Fairview Hospital Nurse #1
Expect R-FH has this information.
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown
Defendant #8
9. Unknown Redington-Fairview Hospital Nurse #2
Expect R-FH has this information.
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown
Defendant #9

10. Unknown Redington-Fairview Hospital Nurse #3

Expect R-FH has this information.

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #10

11.

Unknown Redington-Fairview Hospital Nurse #4

Expect R-FH has this information.

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #11

12.

Unknown Redington-Fairview Hospital Nurse #5
Expect R-FH has this information.
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 4of19 PagelD #: 1057

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Kmail Unknown

Defendant #12

13. Unknown Redington-Fairview Hospital Nurse #6
Expect R-FH has this information.
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown

Defendant #13

14. Unknown Maine State Crisis Employee #1
Expect R-FH has name/address information
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown

Defendant #14

15. Unknown Maine State Crisis Employee #2
Expect R-FH has name/address information
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Email Unknown

Defendant #15

16. Unknown Maine State Crisis Employee #3
Expect R-FH has name/address information
46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County
Maine 04976
207.474.5121
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page5of19 PagelD #: 1058

Email Unknown

Defendant #16

17.

Unknown Maine State Crisis Employee #4

Expect R-FH has name/address information

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Email Unknown

Defendant #17

18.

19.

20.

21.

22.

23.

Unknown Maine State Crisis Employee #5

Expect R-FH has name/address information

46 Fairview Avenue (Redington-Fairview General Hospital)
Skowhegan, Somerset County

Maine 04976

207.474.5121

Kmail Unknown

Il. Jurisdiction and Venue

This Court has subject matter jurisdiction over Plaintiffs Federal
Constitutional Claims pursuant to 28 U.S.C. §§ 1331 and 1348, and 42
U.S.C. §§ 1983 and 1988, as this action arises under the Constitution
and laws of the United States.

This Court has subject matter jurisdiction over Plaintiffs’ Maine State
Constitutional and Civil Claims pursuant to 28 U.S.C. § 1367, as those
claims are substantially related, both legally and factually, to the
Federal Constitutional Claims upon which original jurisdiction is
premised.

This Court has personal jurisdiction over the Defendants as they are all
residents of Maine.

Venue in this district is proper under 28 U.S.C. § 1391(b) because the
Defendants are residents of the district, and the events giving rise to the
claim occurred within the district.

This case is properly filed in Bangor because the Plaintiff was subject to
unlawful action in Somerset County.

-5-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 6of19 PagelD #: 1059

24,

25.

26.

27.

28.

29.

30.

dl.

Ill. Statement of Facts

On or about the night of January 10 2017, at approximately 11:00pm,
the Plaintiff left his apartment at The Kyes Motel, 125 West Front
Street, Skowhegan Maine 04976 and went for a walk down West Front
Street, walking East in the direction of downtown Skowhegan.

Just before the bridge to Island Avenue and near the intersection of
Main Street, the Plaintiff was verbally engaged by a young woman who
for reasons unknown to the Plaintiff was shouting derogatory and
inflammatory statements at him from further up Main Street. Plaintiff
shouted something non-confrontational back at her exactly once.
Plaintiff includes this fact because it may be salient to (790).

Plaintiff crossed the bridge to Island Avenue and decided not to continue
into downtown Skowhegan. Plaintiff instead sat on a park bench on
Island Avenue for 10-15 minutes enjoying the crisp winter air and
starry, moonlit night before turning around and walking West on West
Front Street back to his apartment at The Kyes Motel, 125 West Front
Street.

At approximately the corner of West Front Street and Main Street, the
Plaintiff was ambushed by an Ambulance which stopped in the road
approximately 10-15 feet in front of him.

There was no emergency and the Plaintiff was not impaired in any way
(“unimpaired capacity”) (See Exhibit A).

This ambulance was later identified as a Redington-Fairview Hospital
Ambulance although the Plaintiff had no idea who it belonged to at that
time.

Approximately five people exited the ambulance, approached and
surrounded the Plaintiff and immediately placed the Plaintiff in
handcuffs.

These people were later identified as Redington-Fairview Hospital
Ambulance Crew Members (Defendants “Unknown Redington-Fairview
Hospital Crew Members #1 - #5”) although they never introduced
themselves nor did the Plaintiff have any idea of who they were at that
time. Their uniforms (distinct badges on the shoulders, nametags, etc.)
gave the Plaintiff the impression that they were law enforcement
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 7of19 PagelD #: 1060

a2.

oo.

34.

30.

36.

37.

38.

personnel of some type as their uniforms were rather identical to those
of law enforcement personnel.

At that point Plaintiff stood handcuffed with approximately two
ambulance crew members behind him and approximately three
ambulance crew members in front of him. Plaintiff and the ambulance
crew members in front of him stood looking at one another without word
for an unusually lengthy period of time (perhaps 10 — 15 seconds) and
finally one of the three ambulance crew members standing in front of
him said incitefully; “Is that all”?

At this point, Plaintiff realized he was not only being taken against his
will (“kidnapped”) by these people but they were attempting to provoke
him as well.

At this incitement, Plaintiff made a token and obviously futile attempt
to struggle with his handcuffs, at which point he was immediately and
forcefully taken to the ground by the Redington-Fairview Hospital
Ambulance Crew, placed in four-point restraints (“hog-tied”), and
violently dragged across the pavement towards the rear of the
ambulance.

Plaintiff was then restrained in a gurney and once inside the
ambulance, was given an unknown injection that rendered him
immediately unconscious.

Plaintiff cannot recall the exact number of Redington-Fairview Hospital
Ambulance Crew Members associated with that ambulance but
remembers it to have been unusually large; no less than five people
including the driver (Defendants; “Unknown Redington-Fairview
Hospital Crew Members #1 — #5”). Plaintiff has a reasonable and
justifiable belief that the identities of these people will be revealed
through the Formal Discovery Process, at which time the proper
identification and exact number of these Defendants will be updated
accordingly as is Fair, Just and Proper.

Plaintiff is aware that there are traffic cameras at that intersection and
cameras associated with that ambulance, whose footage can and will be
subpoenaed during the Formal Discovery Process that will corroborate
this rather unusual chain of events.

Plaintiff therefore asserts that he was kidnapped and held unlawfully

and against his will by the Redington-Fairview Hospital Ambulance
Crew, a violation of his United States Constitutional Fourth

F's
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 8o0f19 PagelD #: 1061

39.

40.

Al,

42.

A3.

AA.

Amendment Rights and Maine State Constitution Article 1 Section 5
Rights, that being unlawful seizure of his person.

Plaintiff furthermore asserts that he was subjected to Medical
Malpractice.by the Redington-Fairview Hospital Ambulance Crew as
they first approached and handcuffed him for no apparent or stated
reason, then intentionally provoked him, then took him to the ground
and hog-tied him, then violently dragged him across the pavement,
restrained him in a gurney, and administered an injection to him which
rendered him immediately unconscious.

Plaintiff awoke briefly in what he believes was some type of emergency
room; it had all the trappings of an emergency room and there was a
man who appeared to be a very irate doctor immediately present but
that man did not interact with the Plaintiff aside from giving the
Plaintiff a cup of water. Plaintiff also noticed he was attached to an IV
drip tapped into a vein in his arm that was administering an unknown
solution directly into the Plaintiffs blood. Plaintiff immediately
removed this unknown and unnecessary IV drip himself. Plaintiff was
not conscious for long and has little additional memory of this
situation/encounter.

Plaintiff awoke during what he believes was the morning of the
following day, January 11 2016, and found himself confined inside a
small room with a bed, countertop, sink, and nothing more. The room’s
door was locked and the Plaintiff was unable to exit the small room.

Plaintiff had no idea where he was at this point in time.

Plaintiff was visited that day by multiple (at least two, perhaps three)
people who identified themselves as Maine State Crisis Team Members,
who explained that the Plaintiff was confined to the Redington-Fairview
Hospital Emergency Room. These people held conversation with the
Plaintiff that he understands to have been a “Crisis Assessment Upon
Admission” (their job function, see Exhibit A and Exhibit F page 3)
although very little, if anything, was discussed besides the fact that the
Plaintiff was refusing all medical attention and demanding his
immediate release, and the Maine State Crisis Team Members refused
to release him (unlawful, see Exhibit A).

Plaintiff was at no time then or subsequent to that time ever given any
reason or excuse as to why he was being confined against his will at
Redington-Fairview Hospital, nor was he told under what authority he
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page9of19 PagelD #: 1062

45.

AG.

47.

48,

49,

50.

was being held against his will there; despite his repeated inquiries
(unlawful, see Exhibit A).

Plaintiff had similar unproductive conversations with additional Maine
State Crisis Team employees (perhaps an additional two or three;
totaling maybe five in total; Defendants “Maine State Crisis Team
Members #1 - #5) over the next day or two, who entered his room to
speak with him although little, if anything, was discussed besides the
fact that the Plaintiff was refusing all medical attention, demanding his
immediate release, and that the Maine State Crisis Team was refusing
to release him (unlawful, see Exhibit A).

Plaintiff has a reasonable and justifiable belief that the identities of
these Maine State Crisis Team Members will be revealed through the
Formal Discovery Process, at which time the proper identification and
exact number of these Defendants will be updated accordingly as is Fair,
Just and Proper.

The Maine State Crisis Team is composed of workers contracted by the
State of Maine, specifically the Department of Health and Human
Services, and these individuals were therefore acting as State Actors in
all of their interactions with the Plaintiff at Redington-Fairview
Hospital (See Exhibits B, C, D, E, F, G).

Plaintiff had immediately and constantly refused all medical treatment
and demanded to be released and both the Maine State Crisis Team
Members and all Redington-Fairview Hospital Staff he dealt with
(numerous, presumably nurses; six or more in total; Defendants
“Unknown Redington-Fairview Nurses #1 —#6”; updated as necessary
during the Formal Discovery Process) refused to release the Plaintiff
and forced “medical treatment” upon him (unlawful, see Exhibit A),
although they gave the Plaintiff no reason or excuse as to why he was
being confined there, nor was he told under what authority he was being
held there or why they would not release him, despite his repeated
inquiries (unlawful, see Exhibit A).

There was no emergency and the Plaintiff was not impaired in any way
(“unimpaired capacity”) (See Exhibit A).

Plaintiff had not abjugated his self-authority to another person or entity
nor had he been arrested or involuntarily committed, this was not an
emergency situation and the Plaintiff had explicitly refused all medical
attention and demanded to be released (See Exhibit A).
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 10o0f19 PagelD #: 1063

51.

52.

54.

on
or

56.

57.

Plaintiff therefore asserts he was being held unlawfully and against his
will by The Maine State Crisis Team and Redington-Fairview Hospital
and its staff, a violation of his United States Constitutional Fourth
Amendment Rights and Maine State Constitution Article 1 Section 5
Rights, that being unlawful seizure of his person.

Plaintiff furthermore asserts that he was subjected to Medical
Malpractice by the Maine State Crisis Team and Redington-Fairview
Hospital and its staff as he had refused any and all medical treatment
and there was no lawful reason to hold him, yet they refused to release
him and forced “medical treatment” upon him.

Plaintiff was told he was confined to an emergency room although his
room and the adjacent rooms looked nothing like any emergency room
he had ever seen. There appeared to be one additional room exactly like
his as described in (441), a community bathroom/shower shared by both
rooms, a small room with multiple chairs and a television, a larger
community room that adjoined all of the rooms, and a glassed-in (walled
off with a large amount of glass) “command and control area” where
there was at all times at least one, usually two or three, individuals who
appeared to be law enforcement officers (as in 431), who kept watch on
all of the rooms that were within the Plaintiffs isolated unit; all of
which were within plain sight of the glassed-in “command and control
area’.

There was no medical equipment of any kind visible which is common in
all “emergency rooms” the Plaintiff has ever seen, even those in third
world countries.

Plaintiff asserts that the isolated unit he was confined in appeared to be
some type of “holding area” or “observation area” or both although he
was repeatedly told by The Maine State Crisis Team Members and
Redington-Fairview Staff that he was in an “emergency room”.

On approximately 01/12/17 or 01/13/17, the Plaintiff was told to take the
neuroleptic drug Haldol by one of the Redington-Fairview nurses, who
brought it to him in a packaged pill format.

Plaintiff initially refused to take the Haldol but was coerced into taking
it by the Redington-Fairview Medical Staff he dealt with as they told
him that if he took it he would be released sooner than if he did not
(lying and coercion; unlawful, see Exhibit A), and it was by this time
clear that Redington-Fairview would not release the Plaintiff regardless

-10-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 11of19 PagelD #: 1064

58.

59.

60.

61.

62.

63.

64.

of how many times he demanded his release, refused treatment, or tried
to reason with them (as described in 4/44 - 45, 48).

After taking Haldol for approximately two days the Plaintiff began to
experience detrimental mental side effects such as impairment of motor
coordination, severe somnolence, a feeling of being “out of sorts” and
“not himself’, and detrimental physical side effects such as complete
loss of appetite and severe constipation.

Plaintiff complained of these side effects to one of the Redington-
Fairview nurses who did not appear to care and insisted the Plaintiff
continue to take the Haldol.

At that point, the Plaintiff again invoked his right to refuse treatment
and refused to continue taking Haldol. The Plaintiff told his nurse at
that time, self-identified as “Alyssa” (“Unknown Redington-Fairview
Nurse #1”) that he was refusing medical treatment and refusing to take
any more Haldol.

“Unknown Redington-Fairview Nurse #1” (“Alyssa”) left the Plaintiffs
room and returned approximately 10 — 15 minutes later with two large,
muscular, uniformed (uniforms as noted in 431 and 453) men and a
loaded syringe that she announced was an injectable Haldol that would
be injected into the Plaintiff, with the help of any and all personnel it
would require to restrain the Plaintiff during the injection, should the
Plaintiff refuse to take Haldol orally (unlawful, see Exhibit A).

Not wanting to precipitate a physical confrontation or altercation, nor be
unwillingly injected with an unknown quantity of what was said to be
Haldol, the Plaintiff was thus coerced into taking Haldol orally and
against his wishes (unlawful, see Exhibit A).

Plaintiff had not abjugated his self-authority to another person or entity
nor had he been involuntarily committed; this was not an emergency
situation and the Plaintiff had invoked his right to refuse treatment.

Plaintiff therefore asserts that he was subjected to Medical Malpractice
by the Redington-Fairview Hospital and its staff, who forced the
Plaintiff to take the neuroleptic medication Haldol despite the fact that
he had refused to which is his right (“refused treatment”).

Plaintiff attempted to invoke his right to refuse treatment subsequently

and with his different nurses (Unknown Redington-Fairview Nurses #2
—#6”) and was always told that should he refuse to take Haldol orally

-i1l-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 12o0f19 PagelD #: 1065

66.

67.

68.

69.

70.

71.

72.

and in the presence of the nurse(s), he would be injected against his will
as had been previously threatened (61).

Furthermore, the Plaintiffs daily dose of prescription anti-anxiety
medication that he takes for Post Traumatic Stress Disorder (diagnosed
in approximately 2006) was reduced by 25 — 50% (it varied day to day)
by his attending nurses for no stated reason or explanation during his
stay at Redington-Fairview, despite the fact that the Plaintiffs full
prescription was on his person and was therefore being stored with his
belongings at Redington-Fairview and was therefore easily verifiable by
the staff at Redington-Fairview, which he made them aware of.

This dramatic and instantaneous reduction (titration off of) of the
Plaintiffs prescription anti-anxiety medication is 200% — 400% below
the minimum “safe level” recommended by every Physicians Desk
Reference Manual the Plaintiff has ever read (and he has read half a
dozen or more) and is likewise 200% — 400% below the minimum “safe
level” recommended by every Psychiatrist who has ever prescribed the
Plaintiff with this anti-anxiety medication.

Such a sudden reduction in the Plaintiffs prescription anti-anxiety
medication as detailed in ({966 — 67) puts him at serious risk for seizure
and other serious and highly-undesirable nervous-system complications,
as well as makes the patient (the Plaintiff) extremely uncomfortable,
anxious and frightened, as it did at Redington-Fairview.

Plaintiff therefore asserts that he was subjected to Medical Malpractice
by the Redington-Fairview Hospital and its staff, who unilaterally and
without explanation cut the Plaintiffs long-standing (10+ years) anti-
anxiety prescription literally in half (466 — 67), despite the risks of
doing so that are well known to the medical community (468).

The Plaintiff was held in this Redington-F airview “emergency room” in
the manner described in the preceding paragraphs for approximately
ten days, from approximately January 11 2017 — January 21 2017.

On or about the night of January 20 2017 the Plaintiff was told by his
attending nurses to do a “Teledoc Conference” with a doctor from Acadia
Hospital in Bangor, Maine.

The Plaintiff was given an “authorization and release form” for the
Teledoc Conference, which he refused to sign.

-12-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 130f19 PagelD #: 1066

73.

7A.

75.

76.

77.

78.

79.

380.

81.

82.

A large television, computer, and web-camera were nonetheless wheeled
into the Plaintiffs room in an attempt to coerce and intimidate the
Plaintiff into participating in the Teledoc Conference. It appeared that
the Teledoc Conference was going to take place, whether the Plaintiff
agreed to it or not.

The Plaintiff made it clear to the attending nurses that he had no
intention of participating in or cooperating with a Teledoc Conference
with Acadia Hospital, nor would he sign any authorization or release
form allowing such a conference.

After a few hours the attending nurses stopped attempting to coerce the
Plaintiff into participating in the Teledoc Conference, announced that
the Acadia doctor “had gone home for the night”, and removed the
television, computer, and web-camera from the Plaintiffs room.

The Plaintiff was informed the following morning that he was being
transferred to Acadia Hospital in Bangor Maine.

The Plaintiff refused such transfer and again insisted upon his release.

It was made painstakingly clear to the Plaintiff by the Redington-
Fairview staff that he was being transferred to Acadia Hospital whether
he agreed or not, and he could either go the easy way, and cooperate, or
the hard way, and be physically and/or chemically restrained in the
process.

The Plaintiff therefore cooperated with this transfer out of fear he would
be subject to physical force by the Redington-Fairview Staff or be subject
to an injection that would render him unconscious, or both (as in 61).

Thus, on the night of approximately January 21 2016, the Plaintiff was
strapped into and restrained in a gurney and removed from Redington-
Fairview Hospital in Skowhegan, Maine and transferred to Acadia
Hospital in Bangor, Maine via Redington-Fairview Ambulance.

Plaintiff speculates that this transfer was cover for the Medical
Malpractice he was subject to for approximately ten days as described in
the preceding paragraphs of this complaint.

Plaintiff had not abjugated his self-authority to another person or entity
nor had he been arrested or involuntarily committed, this was not an
emergency situation and he had explicitly refused all medical treatment
and demanded to be released (See Exhibit A).

-13-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 14o0f19 PagelD #: 1067

83.

84,

85.

86.

87.

88.

89.

90.

91.

Plaintiff therefore asserts he was being held unlawfully and against his
will and was now being transferred to Acadia Hospital in Bangor
unlawfully and against his will by Redington-Fairview Hospital and its
staff, a violation of his United States Constitutional Fourth Amendment
Rights and Maine State Constitution Article 1 Section 5 Rights, that
being unlawful seizure of his person.

Plaintiff furthermore asserts that he was subjected to Medical
Malpractice by Redington-Fairview Hospital and its staff, who
transferred him to Acadia Hospital despite the fact that there was no
lawful reason to do so and the Plaintiff had refused such transfer.

Plaintiff, to the best of his recollection, was never asked to, nor did he
ever, fill out any paperwork of any kind during or after he was forced to
receive “medical attention” against his will for no less than ten days at
Redington-Fairview Hospital. Plaintiff finds this fact suspicious.

Furthermore, the Plaintiff never received a Bill or Invoice of any sort for
the “medical attention” he received at Redington-Fairview Hospital.
Plaintiff finds this fact suspicious.

The only evidence the Plaintiff has that he was even at Redington-
Fairview Hospital is the Hospital Bracelet he was made to wear while
there.

The Plaintiff is confident Redington-Fairview Hospital will provide
Hospital Records of his stay there during the Formal Discovery Process
although the Plaintiff doubts the integrity of those records for reasons
that should be obvious given the Facts in this complaint.

Although no staff at Redington-Fairview ever told the Plaintiff why he
had been taken and held there despite his repeated inquiries (4/44), the
Plaintiffs mother has told him that she had been told by either The
Maine State Crisis Team or Redington-Fairview Staff that the Plaintiff
was alleged to have been “causing a disturbance” while out on his walk
(24 — 26).

Plaintiff has no reason to believe that he was alleged to have caused any
sort of disturbance other than the facts noted in (425).

Furthermore, the Plaintiff rightfully believes that responding to

complaints of a public disturbance or an individual “causing a
disturbance” or something of that nature falls under the job

-14-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 15o0f19 PagelD #: 1068

92.

93.

94.

95.

96.

97.

98.

responsibility and jurisdiction of Law Enforcement, not the medical
profession.

Plaintiff finds it peculiar and highly suspicious that an ambulance
apparently, to the best of his knowledge, responded to a complaint of an
individual “causing a disturbance” and hospital staff subsequently
“incarcerated” the Plaintiff, with no involvement from Law Enforcement
whatsoever.

No Public Law Enforcement Agency of any type responded to any
complaints of the Plaintiff “causing a disturbance” despite the Fact that
The Maine State Police Troop C Barracks are located at 162 West Front
Street, less than half a mile from the site where the Plaintiff was “taken
into custody” by Redington-Fairview Hospital.

The town of Skowhegan also has its own Police Force and Department
as well, located at 225 Water Street, less than half a mile from the site
where the Plaintiff was “taken into custody” by Redington-Fairview
Hospital.

It would seem logical that if there were complaints of public disturbance
or an individual “causing a disturbance” or something of that nature,
the complaints would have been made by private citizens via 9-1-1 and
routed to either the Skowhegan Police Department or The Maine State
Police for response, not the Redington-Fairview Hospital.

The Plaintiff finds the fact that he has been forcefully kidnapped (as
described in 4|27 — 89) by a Redington-Fairview Hospital Crew and
subsequently held against his will by Redington-Fairview General
Hospital for no less than ten days, administered “medical treatment”
against his will during that time, and then transferred to another
medical facility against his will to be highly disturbing.

Plaintiff has been diagnosed with Post Traumatic Stress Disorder
(“PTSD”) in approximately 2006 and this incident has aggravated that
condition and left a lasting scar on his psychological and emotional well-
being.

Plaintiff was extremely disturbed by this incident and this unofficial
involuntary incarceration and forced medical treatment at Redington-
Fairview Hospital (Plaintiff was never judged by a court to have
“impaired capacity” nor were the Laws of Informed Consent to
Treatment followed; See Exhibit A) and has suffered a high-degree of

-15-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 16o0f19 PagelD #: 1069

99.

100.

101.

102.

103.

104.

105.

anxiety, fear and emotional distress during this unofficial involuntary
incarceration.

Plaintiff is still extremely disturbed by this incident and this unofficial
involuntary incarceration and forced medical treatment at Redington-
Fairview General Hospital and continues to suffer a high-degree of
anxiety and emotional distress as a result of this situation. Years have
passed yet the memories remain, and they are extremely unpleasant,
frightful and anxiety-provoking.

Plaintiff now knows that he can be kidnapped and drugged as described
in ({427 — 39) and taken to a medical facility and held against his will
for an unstated and indeterminate amount of time for no reason
whatsoever, and this Fact causes the Plaintiff a high-degree of anxiety,
fear, and emotional distress.

Plaintiff is now afraid to venture outside after dark alone as he is aware
that he could again be subject to kidnapping as described in (4/27 — 39).

Plaintiff now harbors a well-founded distrust of the medical community
as clearly the “medical treatment” he was forced to receive from
Redington-Fairview was not in his best interest nor was it even legal.

Plaintiff now has the well-founded and justifiable belief that this
unlawful, unofficial involuntary incarceration and forced medical
treatment could happen to him again at any time in the future.

Plaintiff wishes to preempt a Neitzke-like challenge to this complaint by
reminding The Honorable Court that The United States Supreme Court
has held that “a court may dismiss a claim as factually frivolous only if
the facts alleged are “clearly baseless”. Neitzke v. Williams, 490 U.S.
319, 324 (1989). The Facts alleged in this complaint are clearly not
baseless as the Fact that the Plaintiff was an in-patient at Redington-
Fairview Hospital during the time of approximately January 11 2017 —
January 21 2017 is indisputable and the Hospital Records will
undeniably support some, if not all, of the Facts of this complaint
(delivery by ambulance, time-frame, drug dosing, etc.). Furthermore,
both Redington-Fairview Hospital Security Footage and the Traffic and
Ambulance Cameras at the intersection where the Plaintiff was
abducted will corroborate the facts of this complaint and the Plaintiff
will obtain this evidence during the Formal Discovery Process.

Plaintiff wishes to preempt a Denton-like challenge to this complaint by
recognizing that this complaint is perhaps not ordinary in the sense that

-16-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 17of19 PagelD #: 1070

106.

some of the Facts are rather grievous, heinous, and perhaps unusual.
After all, who wants to believe that in the United States of America,
people are kidnapped after dark by ambulance, drugged and then
brought to a medical facility and held against their will and subjected to
forced medical treatment for ten days before being transferred by that
medical facility to a second facility, again against their will. That type
of atrocity only happens to political dissidents in third-world countries
and iron-fisted Communist Dictatorships, right? Well, unfortunately,
wrong; it does happen to citizens of the United States of America and it
has happened to the Plaintiff as described in this complaint.

The United States Supreme Court has held that “An in forma pauperis
complaint may not be dismissed, however, simply because the court
finds the plaintiff's allegations unlikely” and continues to elaborate and
finally concludes by quoting the great poet George Gordon Lord Byron;
”"Some improbable allegations might properly be disposed of on
summary judgment, but to dismiss them as frivolous without any
factual development is to disregard the age old insight that many
allegations might be "strange, but true; for truth is always strange.
Stranger than fiction.”” Denton v. Hernandez, 504 U.S. 25, 33 (1992).
Medical Providers are forced to pay billions of dollars each year as a
result of Medical Malpractice with literally hundreds of thousands, if
not millions, of people falling victim to medical malpractice annually.
The fact that the Plaintiff has become a victim of medical malpractice is
therefore far from unlikely or strange given the statistics and the
Plaintiffs Pedigree as discussed in Exhibits A and B.

IV. Claims for Relief

Count 1

42, U.S.C. § 1983 — Deprivation of United States Constitutional Rights.

107.

108.

Glen Plourde v. Unknown Maine State Crisis Team Members #1 - #5.
Paragraphs (24) — (106) are incorporated by reference as if pled herein.

Plaintiff alleges that Unknown Maine State Crisis Team Members #1 -
#5 have deprived him of his Fourth Amendment Rights, as applied to
the States by the Fourteenth Amendment, through unlawful seizure of
his person and as such are liable to the Plaintiff for damages under 42
U.S.C. § 1983 as well as punitive damages to deter such deprivation of
United States Constitutional Rights from occurring to the Plaintiff or to
any other citizen again.

-17-
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 18o0f19 PagelD #: 1071

Count 2

5 M.R.S. § 4682 — Intentional Deprivation of United States Constitutional
Rights.

Glen Plourde v. Redington-Fairview General Hospital et al.
109. Paragraphs (24) — (106) are incorporated by reference as if pled herein.

110. Plaintiff alleges that all Defendants have intentionally deprived him of
his Fourth Amendment Rights, as applied to the States by the
Fourteenth Amendment, through unlawful seizure of his person and as
such are liable to the Plaintiff for damages under 5 M.R.S § 4682 and
Article 1 Section 19 of The Maine State Constitution as well as punitive
damages to deter such intentional deprivation of United States
Constitutional Rights from occurring to the Plaintiff or to any other
citizen again.

Count 3

5 M.R.S. § 4682 — Intentional Deprivation of Maine State Constitutional
Rights.

Glen Plourde v. Redington-Fairview General Hospital et al.
111. Paragraphs (24) — (106) are incorporated by reference as if pled herein.
112. Plaintiff alleges that all Defendants have intentionally deprived him of
his Article 1 Section 5 Rights secured by The Maine State Constitution,
through unlawful seizure of his person, and as such are hable to the
Plaintiff for damages under 5 M.R.S § 4682 and Article 1 Section 19 of
The Maine State Constitution as well as punitive damages to deter such
intentional deprivation of Maine State Constitutional Rights from
occurring to the Plaintiff or to any other citizen again.
Count 4
24 M.R.S. § 2853 — Medical Malpractice.
Glen Plourde v. Redington-Fairview General Hospital et al.

113. Paragraphs (24) — (106) are incorporated by reference as if pled herein.

- 18 -
Case 1:20-cv-00011-JAW Document 57 Filed 05/10/21 Page 19o0f19 PagelD #: 1072

114. Plaintiff alleges that all Defendants have engaged in intentional
medical malpractice, and as such are liable to the Plaintiff for damages
as a result of that malpractice as well as punitive damages to deter such
intentional medical malpractice from occurring to the Plaintiff or to any
other citizen again.

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1)
is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is
supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with
the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address
where case related papers may be served. I understand that my failure to
keep a current address on file with the Clerk’s Office may result in the
dismissal of my case.

Date of signing: DY/24 , 2026

Signature of Plaintiff

—_— os
Printed Name of Plaintiff / olen, a
4 SS Fi

  

 

-19-
